DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-16 have been examined.
Claims 2-3 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1 and 4-16 allowed.
The following is an examiner’s statement of reasons for allowance: The 02/24/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 112(a) and 112(b), as the claims have been amended to recite subject matter that is clear and supported by the disclosure.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Nakai (8,082,079), Miura (9,533,702), Sakaguchi et al. (2007/0100524) and Izutani et al. (8,473,161).
Miura and Sakaguchi et al. are not discussed in detail in this Office Action, as the use of a servo motor as taught by Miura and a damping function as taught by Sakaguchi et al. are teachings that are well-understood and conventional in the art. Regarding the more substantial limitations of Claim 1, while Nakai does teach providing a steering “assistance torque” based on an engine operation, Nakai does not teach the amended limitations directed to “setting a value of assistance torque based on at least one state variable of the electric power steering system and/or the transportation vehicle, wherein the at least one state variable is a rotor speed and/or a rotational speed of an electric motor” and “wherein the reduction of the assistance torque increases with an increase in the rotor speed and/or the rotational speed”, as Nakai does not recite any such reduction in an assistance torque using the same conditions as claimed.

Prior art Izutani et al. was cited as teaching the previously presented limitations of now cancelled Claim 3 which recited “wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed”, but before continuing to how Izutani et al. is deficient, the record is first made clear that the Examiner disagrees with the Applicant’s arguments directed to Izutani et al., and the Applicant ignores the teachings of Izutani et al. clearly cited and quoted in the rejection, and argues a section of Izutani et al. not cited in the rejection, making the arguments directed to Izutani et al. moot as they are not directed to the rejection as written. See below.
The Applicant argues
“Izutani merely provides decreasing steering assistance in response to battery voltage being less than a threshold value. As shown in Izutani's FIGS. 8(a)-8(c) reproduced below for reference, steering assist force decreases when voltage Vc falls below threshold value, i.e., at time T2. In particular, Izutani states that: 
As long as the voltage Vc is above the threshold value, however, the restriction is not imposed on the upper limit of the power supplied to the motor 4 nor the upper limit of the steering assist force. Namely, the upper limit of the power supplied to the motor 4 stays at P. until the voltage Vc falls below the threshold value, which is reached at time T2”
and 
“Thus, contrary to the Examiner's interpretation of the Izutani reference, Izutani fails to teach anything that could reasonably correspond to reduction of the assistance torque being greater, the greater a rotor speed and/or a rotational speed”.
However, the Applicant is arguing FIG. 8(c) of Izutani et al., when the teachings of Izutani et al. cited and quoted in the rejection are teachings directed to FIG. 8(b), where the rejection quotes the following from Izutani et al.: “Referring FIG. 8(b), the upper limit of the steering assist force can be gradually decreased according to the gradient indicated by the solid line in the figure in a case where, for example, the steering speed is relatively low, namely the motor speed is relatively low. In a case where the steering speed is relatively high, namely the motor speed is relatively high, the upper limit of the steering assist force can be gradually decreased according to the gradient indicated by the broken line in the figure”, see col.9, particularly lines 3-36 and FIG. 8(b)).
Therefore, as can be seen in FIG. 8(b), the vertical axis is a “STEERING ASSIST FORCE”, not a “VOLTAGE (Vc)” as in FIG. 8(c). The Applicant provides no rebuttal to the rejection in view of Izutani et al. as actually written in the rejection but instead argues a section of Izutani et al. not relied upon in the rejection, therefore, the 

However, the claim amendments have clarified Claims 1 and 10 to recite that the starting of an engine is a condition for reducing the “assistance torque”, and it has been determined that the prior art does not teach the limitations as combined in the claim. Izutani et al. does not perform the reduction in a steering assist force based on the starting of an engine, and Nakai taches that the starting of an engine simply reduces a current command limit and boost voltage limit before the engine is cranked, meaning the advantages of the claimed invention of reducing an “assistance torque” based on a “rotor speed and/or a rotational speed of an electric motor” after the engine has started. At the time of this Office Action, the Examiner could not identify a clear motivation to modify the prior art to teach all limitations as claimed.
The Examiner notes that the claims are allowable when taken as a whole, not when taking each limitation individually. For example, reducing a steering assistance torque after starting an engine is a commonplace occurrence, based on the fact that an engine is typically started before any steering assistance increase or decrease takes place, and Izutani et al. teaches “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed”, however, the limitations in view of each claim as a whole causes the claims to be allowable over the prior art, as explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662